Dismissed and Memorandum Opinion filed September 25, 2008







Dismissed
and Memorandum Opinion filed September 25, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00579-CR
____________
 
ALEJANDRO HINOJOSA,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
 Harris County, Texas
Trial Court Cause No. 1152465
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a Aguilty@ plea to possession of a controlled substance.  In accordance with the
terms of a plea bargain agreement with the State, the trial court deferred
adjudicating guilt and placed appellant on community supervision for a term of
two years.  Subsequently, the State moved to adjudicate guilt.  Appellant
entered a plea of Atrue@ to the motion.  The trial court adjudicated guilt and
sentenced appellant on June 2, 2008, to confinement for one year in the State
Jail Division of the Texas Department of Criminal Justice and assessed a fine
of $500.  Appellant filed a pro se notice of appeal.  We dismiss the appeal.  
The
record reflects appellant waived his right of appeal as part of his agreement
to plead Atrue@ to the motion to adjudicate guilt.  In exchange, the State recommended
appellant be sentenced to confinement for one year in the State Jail Division
of the Texas Department of Criminal Justice and assessed a fine of $500. 
Negotiated waivers of the right of appeal are valid if the defendant waived the
right of appeal knowing with certainty the punishment that would be assessed.  See
Monreal v. State, 99 S.W.3d 615 (Tex. Crim. App. 2003).  Appellant was
fully aware of the likely consequences when he waived his right to appeal and
was sentenced by the trial court in accordance with the State=s  recommendation.  See Blanco
v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  
Accordingly,
we dismiss the appeal.           
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 25, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)